37 So.3d 890 (2010)
Andrea DAVIS-McLEOD, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and Sovereign Healthcare of Palmetto, Appellees.
No. 1D09-5320.
District Court of Appeal of Florida, First District.
April 27, 2010.
Rehearing Denied June 17, 2010.
*891 Andrea Davis-McLeod, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
Having considered the appellant's response to the Court's order of March 12, 2010, as well as the appellee's Motion to Dismiss for Lack of Jurisdiction, filed on February 11, 2010, the Court has determined that its jurisdiction to review the Unemployment Appeals Commission's July 15, 2009, final order, was not timely invoked. Accordingly, the motion to dismiss is granted and this appeal is dismissed for lack of jurisdiction.
KAHN, DAVIS, and THOMAS, JJ., concur.